5 So. 3d 101 (2009)
In re L. Paul HOOD, Jr.
No. 2009-B-0405.
Supreme Court of Louisiana.
March 27, 2009.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent neglected a legal matter, failed to communicate with a client, and was convicted of telephone harassment and disturbing the peace arising out of an incident of domestic violence. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that L. Paul Hood, Jr., Louisiana Bar Roll number 17627, be suspended from the practice of law for three years, retroactive to the date of his interim suspension in In re: Hood, 05-2371 (La.1/11/06), 918 So. 2d 452.[1]
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *102 with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[1]  The parties also proposed that respondent's suspension be followed by a period of probation with conditions. However, such issues, along with any other relevant factors, may be addressed if and when respondent applies for reinstatement. See In re: Welcome, 02-2662 (La.1/24/03), 840 So. 2d 519; In re: Harris, 99-1828 (La.9/17/99), 745 So. 2d 1172.